Citation Nr: 1618430	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted.

3.  Entitlement to service connection for left leg radiculopathy secondary to the service-connected back disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for vitiligo.

6.  Entitlement to service connection for a kidney condition.

7.  Entitlement to service connection for a thyroid disorder, claimed as hyperthyroidism.

8.  Entitlement to service connection for a cervical spine disability.

9.  Entitlement to service connection for a bilateral ankle condition.  

10.  Entitlement to service connection for a bilateral knee disorder.  

11.  Entitlement to service connection for a stomach condition.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to service connection for hypercholesterolemia.

14.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

15.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

16.  Entitlement to service connection for radiculopathy of the upper extremities.

17.  Entitlement to service connection for radiculopathy of the right lower extremity.

18.  Entitlement to service connection for a bilateral hip condition.  

19.  Entitlement to an initial compensable rating for bilateral hearing loss.

20.  Entitlement to a rating higher than 40 percent for a back disorder, claimed as chronic active lumbosacral strain.

21.  Entitlement to an effective date earlier than September 15, 2009, for the grant of a 40 percent disability rating for a back disorder, claimed as chronic active lumbosacral strain.

22.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard from May 1974 to September 1974 and had additional periods of active duty for training until 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  December 2009, March 2014 and December 2014 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to a clothing allowance has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for an increased rating for a low back disorder; the claims for service connection for neuropathy of the upper and lower extremities, radiculopathy of the upper extremities and the right lower extremity, and a bilateral hip disorder; the claim for entitlement to an earlier effective date for the grant of a 40 percent rating for a low back disorder, and; the claim for entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A January 2005 Board decision denied the Veteran's claim for service connection for a heart disability and declined to reopen the claim for service connection for a psychiatric disorder; the Veteran did not appeal that decision and it is final.

2.  The evidence added to the record since the January 2005 Board denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a heart disability or a psychiatric disorder.

3.  The evidence of record is in equipoise as to whether the Veteran's left leg radicular symptoms are caused by his service-connected back disorder.

4.  The most probative evidence indicates the Veteran's hypertension was not shown in service or for many years thereafter; the disorder is not shown to be due to an event or incident of the Veteran's period of active service, and hypertension is not related to service.

5.  The most probative evidence indicates the Veteran's vitiligo was not present in service and is not related to service or a service-connected disability.

6.  The most probative evidence indicates the a kidney condition was not shown in service or for many years thereafter; the disorder is not shown to be due to an event or incident of the Veteran's period of active service.  

7.  The most probative evidence indicates the a thyroid condition was not shown in service or for many years thereafter; hyperthyroidism disorder is not shown to be due to an event or incident of the Veteran's period of active service.  

8.  The Veteran is not shown to be competently diagnosed with a cervical spine disability.

9.  The Veteran is not shown to be competently diagnosed with a bilateral ankle condition.

10.  The Veteran is not shown to be competently diagnosed with a bilateral knee condition.

11.  The Veteran is not shown to be competently diagnosed with a stomach condition.

12.  Tinnitus is not shown.

13.  High cholesterol, or hypercholesterolemia, is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.

14.  The Veteran's bilateral hearing loss is manifested by no worse than a Level I impairment of auditory acuity in the right ear and a Level I impairment of auditory acuity in the left ear, at worst.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for a heart disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has not been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Affording the Veteran the benefit of the doubt, the requirements for establishing service connection for left leg radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).
 
4.  The criteria for service connection for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2015).

5.  The criteria for service connection for vitiligo have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).
 
6.  The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

7.  The criteria for service connection for service connection for a thyroid disorder, claimed as hyperthyroidism, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

8.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

9.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

10.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

11.  The criteria for service connection for a stomach disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

12.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

14.  The criteria for the establishment of service connection for hypercholesterolemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

15.  The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in September 2009, March 2014 and June 2014.  The claims herein decided were last readjudicated in July 2013, March 2014 and October 2015. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records.  Additionally,  VA audiological and skin examinations and opinion reports were obtained.  Pertaining to the Veteran's application to reopen the claims for entitlement to service connection for a heart disability and a psychiatric disorder, as new and material evidence has not been submitted to reopen the Veteran's claims, the duty to assist by obtaining a medical examination and opinion does not attach.  Concerning the claims for entitlement to service connection for a kidney condition, hyperthyroidism and hypertension, there is no indication that the claimed disabilities may be related to an in-service event or a disease manifested in accordance with presumptive service connection regulations, nor is there any competent probative evidence that any claimed disabilities may be related to service.  Pertaining to the claims for service connection for a right hip condition, bilateral ankle disability, bilateral knee disability, and stomach condition, as there is no competent evidence of the conditions in service or currently, VA examinations are not required.  Finally, as hypercholesterolemia is not a disability, an examination is not necessary.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would 'eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every Veteran's disability case').

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

1. Heart disability

The Veteran's claim for service connection for a heart disability was originally denied in July 2007 based on the absence of any diagnosis of or treatment for a heart disability in service, during service or after service.  The Veteran appealed to the Board.  

In January 2005, the Board denied the claim for service connection for a heart disability based on a finding that heart disease was not present in service or manifested within one year of discharge, and heart disease was not shown to be related to service.  As the Veteran did not appeal the Board's decision or request reconsideration, the Board's January 2005 decision is final.  38 C.F.R. § 20.1100 (2015).

When the Board decided its January 2005 decision, the claims folder contained service treatment records, which failed to document a diagnosis of heart disease or other heart disability.  The Veteran completed a report of medical history in 1977 and 1978 wherein he stated that he had suffered from "heart trouble" and palpitations but there was no indication that he was ever treated for this disability in service and no indication that any heart disease or disability was ever diagnosed in service or within one year after the Veteran left service.  Private treatment records in 2000 noted complaints of chest pain and palpitations, along with a history of arrhythmias.  He was diagnosed with sinus tachycardia.  Also of record were statements from the Veteran asserting entitlement to service connection for a heart disability.  

The evidence received since the prior final denial includes VA treatment and private records that document a history of arrhythmias, chest pain and palpitations.  The VA and private treatment records while "new" as they were not before previous decisionmakers, but are cumulative of evidence of record prior to the last final denial, thus, they are not "new" evidence for purposes of reopening the claim. Moreover, they are not "material" for purposes of reopening the claim because the records do not relate to the basis for the prior final denial - evidence that the Veteran developed a heart disability in service or that a heart condition is otherwise related to service.

Finally, also added to the claims file are the statements from the Veteran asserting service connection for a heart condition.  Such assertions are not new as they were considered in the prior denial.  Even assuming their credibility, the statements are cumulative and cannot be considered new and material evidence.  

Based on the foregoing, the Board concludes that the additional evidence received since the January 2005 Board denial is not new and material, and the claim for service connection for a heart disability is not reopened.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for a heart disability, the benefit-of-the-doubt doctrine is not applicable as to that claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

2. Acquired psychiatric disorder

Entitlement to service connection for a psychiatric disability, to include an anxiety disorder, was initially denied by the RO in a rating decision dated in June 1985 because there was no evidence that the disability was linked to service.  The June 1985 decision was not appealed and is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Thereafter, the Veteran submitted an application to reopen the claim for entitlement to service connection for a psychiatric disorder.  By a rating decision in July 2000, the RO declined to reopen the claim finding that new and material evidence had not been submitted to reopen the claim.  The Veteran appealed to the Board.  In January 2005, the Board declined to reopen the Veteran's claim finding that new and material evidence had not been submitted to reopen the claim.  As the Veteran did not appeal the Board's decision or request reconsideration, the Board's January 2005 decision is final.  38 C.F.R. § 20.1100 (2015).

When the Board decided its January 2005 decision, the claims folder contained service treatment records, which show that in reports of medical history in 1977 and 1978 the Veteran endorsed a history nervous trouble, depression or excessive worry.  Additionally, in May 1977 the Veteran was seen for complaints of nightmares.  The clinician noted that he exhibited other referential ideation, such as magical thoughts, etc.  The assessment was emotional problems and marital problems.  No psychiatric diagnosis was recorded.  Also of record, were private treatment records, including a September 1994 report from Dr. Mimosa, a family practitioner, who reported that the Veteran suffered from depression nervosa 14 years earlier which in his opinion was associated with depression noted in 1976.  Other private treatment records contained a diagnosis of major depression secondary to a work injury to the back in November 1986.  The reposts of psychiatric evaluation conducted in 1991 and 1992 failed to associate any link to service.  A 2001 witness statement from a fellow service member stated that the Veteran was diagnosed with depression in 1977 during annual training.  

The evidence received since the prior final denial includes treatment records documenting a history of depression, along with statements from the Veteran asserting that his mental health condition was due to his back disability.  An October 2009 VA psychiatric examination report noted a diagnosis of depressive disorder not otherwise specified, along with an opinion that said condition was not caused by or a result of the service-connected chronic lumbosacral strain.  Moreover, the examiner noted that while the service treatment records noted treatment in 1977 for family problems, no diagnosis of a mental health disorder was rendered at that time, and these complaints were not recorded during a period of active duty.  Finally, the examiner noted that while post-service treatment records intermittently showed treatment for depression, it was associated with post-service injuries, to include a motor vehicle accident, and there was no evidence of any further psychiatric treatment after the 1994.  

Such evidence is new as it was not previously of record.  Moreover, such evidence must be presumed credible for the purposes of new and material evidence analysis.  However, none of the evidence reflects that he was diagnosed or treated for a psychiatric disability during active duty, and there is no competent evidence that etiologically links post-service psychiatric diagnoses with service or any incident therein.  In fact, the competent medical evidence of record, the opinion of the VA examiner in October 2009, is against the claim.  Further, none of the newly submitted medical evidence suggests that a psychiatric disorder is related to service.  

The Board has also considered the Veteran's own lay statements associating a psychiatric disorder with his service or in the alternative, with his back disability.  However, the lay statements are simply a reiteration of his previously considered general assertions of service connection.  Even assuming their credibility for new and material evidence analysis, the statements are cumulative and cannot be considered new and material evidence.  

In sum, as the evidence submitted since the January 2005 Board denial is not new and material to the claim for service connection for a psychiatric disorder is not reopened and the appeal is denied.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more   during a period of war, or during peacetime service after December 31, 1946,       and arthritis or hypertension become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

1.  Left leg radiculopathy

The Veteran claims entitlement to service connection for left leg radiculopathy as secondary to the service connected back disorder. 

The service treatment records contain no complaints, history or findings consistent with left leg radiculopathy.  After service, private treatment records after 1988 recorded complaints of left leg radicular symptoms following an occupational injury to the back in November 1986, while he worked on a construction project.  A neurosurgeon diagnosed him with lumbar myositis with slight symptoms of left radiculitis.  Accordingly, service connection on a direct basis is not established. 

In a medical statement report in September 2009, Dr. N. Ortiz noted that the Veteran had a history of back problems, along with left leg pain, numbness and reduced pinprick sensation.  On VA spine examination in September 2009, the examiner noted that Lasegue's sign was positive in left leg.  The examiner diagnosed lumbar strain with clinical left sided radiculopathy.  

However, a VA examiner in December 2009 opined that the diagnosed clinical left sided radiculopathy was not related to lumbar strain and was less likely than not related to degenerative disc disease of the lumbar spine, but rather these were likely associated with hypothyroidism which caused sensory paresthesias and numbness in lower extremities.  May 2012 VA NCS/EMG studies showed no electrodiagnostic evidence of left lumbar radiculopathy.  

Resolving all reasonable doubt in the Veteran's favor, the weight of the competent and credible medical evidence demonstrates a nexus between the Veteran's current left leg radicular symptoms and the service-connected back disorder.  Therefore, service connection left radiculopathy as secondary to a back disorder, is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Hypertension 

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).

As an initial matter, the evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with and treated for hypertension.  Accordingly, the first element of service connection, current disability, is met.  Thus, the question becomes whether the Veteran's hypertension is related to service.

The Veteran's service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with hypertension.  Treatment records after 2000, many years after service, contain a history of hypertension.  The records reflect ongoing treatment with medication for hypertension.  

Thus, the competent, credible, and probative evidence of record fails to support a finding of hypertension in service or for decades thereafter, and service connection on a presumptive basis as a chronic condition is not warranted.  38 C.F.R. §§ 3.307, 3.309.

As for service connection for hypertension, initially noted many years after service, and service, there is no competent medical evidence that supports the claim.  

To the extent the Veteran believes that his current hypertension is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, diagnosing and determining the etiology of hypertension requires medical testing and expertise, and is not based on observable facts or symptoms.  Moreover, the Veteran has not reported a contemporaneous diagnosis of hypertension during service. Accordingly, his opinion as to the diagnosis or etiology of his hypertension is not competent medical evidence.  

For the reasons set forth above, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's current hypertension is related to service.  Moreover, hypertension was not shown in service or within one year following discharge from service.  Thus, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340.

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a) (West 2014).  However, no competent opinion supporting the claim on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claim for service connection for hypertension is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

3. Vitiligo

The Veteran contends that he developed vitiligo due to medications prescribed to treat a service-connected disorder, specifically urology medication.  

The evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with and treated for vitiligo.  

The Veteran's service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with vitiligo.  After service, vitiligo was initially noted after 2013.  

As vitiligo was not noted in service or for many years thereafter, the question in this case becomes whether the current vitiligo is etiologically related to service or service-connected disorder.  On this question, the preponderance of the competent and probative evidence is against the claim.

On VA skin examination in March 2014, the reported that the claimed lesions appeared sometime after he had a reaction due to an antibiotic he had to take for an urologic condition.  The examiner diagnosed vitiligo and opined that it was less likely than not (less than 50 percent probability) proximately due to or the result of medications taken for service connected conditions.  The examiner explained that vitiligo was a condition in which the pigment cells of the skin (melanocytes) were destroyed in certain areas.  Experts believed it to be an autoimmune condition in which the body's immune system attacked and destroyed certain cells in the body.  

The Board finds the VA examiner's opinion to be highly probative.  The VA examiner's opinion was based on examination of the Veteran and a thorough review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the opinion provided an adequate rationale for the opinions provided.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current vitiligo to service or a she service-connected disability. 

Of record are statements by the Veteran that attribute his vitiligo to his urologic condition.  The Veteran's statements regarding the cause of his vitiligo are lay statements that purport to provide a nexus opinion between the two conditions.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of a skin condition is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report itchiness, pain, or visible redness etc., the question of the cause of the observable symptoms is not an observable fact.  It requires medical training to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the cause of the diagnosed condition is, particularly here, where the diagnosed condition involves an autoimmune condition.  Therefore, the Board finds that the Veteran's statements as to how his vitiligo was caused are not competent evidence as to a nexus.  

More significantly, to the extent the Veteran attributes the currently diagnosed vitiligo to medication used to treat an urologic disorder, the Board notes that service connection for an urological disability has not been established.  Accordingly, there is no legal basis upon which to award service connection for vitiligo as secondary to urological treatment.  38 C.F.R. § 3.310.

For the reasons set forth above, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's vitiligo is related to service or is secondary to a service-connected disability. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


	(CONTINUED ON NEXT PAGE)


4. A kidney condition and a thyroid disorder

The Veteran claims entitlement to service connection for a kidney condition and a thyroid disorder.  

The evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with renal cysts and hyperthyroidism.   

The Veteran's service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with a kidney condition or a thyroid disorder.  Treatment records after 2000, many years post-service, document a history and treatment for hyperthyroidism having onset in the 1990's.  A 2012 renal sonogram revealed a renal cyst. 

As for service connection for a kidney condition and a thyroid disorder, initially noted many years after service, and service, there is no competent medical evidence that supports the claims.  

To the extent the Veteran believes that he developed a kidney or thyroid disorder due to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau, supra.  In this regard, the diagnosis and etiology of kidney cysts or hypothyroidism require medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his thyroid and kidney disorders is not competent medical evidence.  

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, supra; Gilbert, supra.


	(CONTINUED ON NEXT PAGE)


5. Cervical spine disability, bilateral ankle condition, bilateral knee disorder and stomach condition 

The Veteran seeks service connection for a cervical spine disability, bilateral ankle condition, bilateral knee disorder and stomach condition.  

The service treatment records contain no complaints, history or findings pertaining to a cervical spine disability, bilateral ankle condition, bilateral knee disorder or a chronic stomach disability.  

After service, medical treatment records in 1983 noted a cervical strain associated with injuries incurred in an accident in November 1983. 

In a medical statement in September 2009, a private physician noted that the Veteran suffered from left knee pain, instability and catching, as well as pain in his left ankle.  In essence, the physician opined that the Veteran's back problem affected the cervical spine area, hips, knees and ankles. 

In this case there is no competent diagnosis of a cervical spine disability, bilateral ankle condition, bilateral knee disorder, or stomach condition during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes). 

The Veteran has complained of symptoms, including pain and limitation of motion,  he attributes to a cervical spine disability, ankle condition and knee disorder.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In Jandreau, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.

In that regard, the Veteran is competent to report symptoms but he is not competent to render a medical diagnosis or an opinion as to the etiology of an orthopedic disability or a stomach condition. Such diagnoses and nexus opinions require clinical testing and medical knowledge.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994). The Board notes that the 2009 private examiner did not diagnose a disability related to the Veteran's joints simply noted symptoms without a diagnosis.

In summary, the Veteran has not been diagnosed with a cervical spine disability, bilateral ankle condition, bilateral knee disorder or stomach condition for which service connection can be considered.  Accordingly, the preponderance of the evidence is against the claims and the claims for service connection for a cervical spine disability, bilateral ankle condition, bilateral knee disorder and stomach condition must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, supra; Gilbert, supra.

6. Tinnitus

Service treatment records do not reflect any symptoms, treatment, or diagnosis related to tinnitus.  After service, medical treatment records documented hearing loss, but these records do not reflect any symptoms, treatment, or diagnosis related to tinnitus.  On the contrary, on VA medical reviews of the Veteran's health show he consistently denied tinnitus, including in June 2007, October 2007,  December 2007, February 2008, May 2008, October 2008, February 2009, May 2009, August 2009, October 2009, February 2010, April 2010, June 2010, August 2010, October 2010, January 2011, April 2011, August 2011, December 2011, April 2012, September 2012, January 2013, June 2013, October 2013, March 2014, July 2014 and October 2014.  The Veteran first endorsed tinnitus in March 2015; however, he again denied tinnitus in July 2015.   

The Veteran underwent a VA examination in November 2014.  The examiner noted that the Veteran did not report recurrent tinnitus.  The examiner provided no opinion on the etiology of tinnitus because no tinnitus was reported during the examination.

The Board finds that the evidence weighs against a finding of a current tinnitus disability.  The only indication on the record of the Veteran ever suffering tinnitus is in March 2015.  The Board does not find this statement credible, however, because it is contradicted by the remainder of the evidence on record wherein the Veteran denied tinnitus.  Not only does the report from his November 2014 VA examination indicate that the Veteran denied the existence of tinnitus, but in his extensive medical treatment at VA facilities he has repeatedly and regularly denied tinnitus since 2007.  Only once did the Veteran endorse tinnitus to a VA physician, despite extensive treatment from VA facilities.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran suffers a current tinnitus disability. 

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection must therefore be denied.

	(CONTINUED ON NEXT PAGE)


7. Hypercholesterolemia

The Veteran is currently being treated for high cholesterol.  Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for hypercholesterolemia.  High cholesterol is not a disability for VA purposes. 

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia. Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id.  at 795. 

Hypercholesterolemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.) The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

There is no evidence of record suggesting the Veteran's hypercholesterolemia or high cholesterol causes any impairment of earning capacity.  Again, in the absence of proof of a present disability there can be no valid claim.  Brammer, supra.  

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for hypercholesterolemia is not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for hypercholesterolemia.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, supra; Gilbert, supra.

Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results  of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The Veteran contends that he is entitled to a compensable disability rating for hearing loss.  

On VA audiology consult in March 2014 and on VA examination in November 2014, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 20, 20, 25, 40, and 45 in the right ear; and in the left ear were 20, 20, 15, 25, and 40.  The puretone threshold average in the right ear was 30 decibels and the average in the left ear was 24 decibels.  Speech discrimination was 100 percent in both ears.

Applying the results to Table VI, the audiometric testing findings yield a numerical designation of Level I for the right ear and Level I in the left ear.  38 C.F.R. § 4.85 (2015).  When hearing loss is Level I in one ear and Level I in the other, a 0 percent evaluation is assigned under Table VII.  Id.  Therefore, the Board finds that a compensable rating is not warranted based on that examination.

Additionally, audiological testing throughout the appeal, to include the November 2014 VA examination report, did not show that the pure tone threshold at all four specified frequencies 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more, nor that a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, an exceptional pattern of hearing impairment is not shown and 38 C.F.R. § 4.86 is not applicable. 

Moreover, the VA examination included the Veteran's complaints regarding his hearing and the functional impairment it causes.  Thus, the examination is adequate for evaluating his disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

In sum, the assignment of disability ratings for hearing impairment is derived from a mechanical formula.  The audiological results during the course of the claim were conducted in accordance with 38 C.F.R. § 4.85(a) and fail to show hearing loss which would be compensable under the rating criteria during any portion of the appeal period.  Accordingly, a noncompensable rating is appropriate for the entire period of the Veteran's appeal.  See Fenderson, supra.

The Board also has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. App. at 338-39.  According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual disability basis, the threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun, 22 Vet. App. at 118. 
The Board notes that the schedular criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  In any event, the Veteran has not claimed and the evidence does not show that his bilateral hearing loss is productive of marked interference with employment.  Nor has he been hospitalized frequently for this condition.  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, supra; Gilbert, supra.



	(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has not been received, the claim for service connection a heart disability is not reopened and the appeal is denied.

As new and material evidence has not been received, the claim for service connection an acquired psychiatric disorder is not reopened and the appeal is denied.

Service connection for left leg radiculopathy secondary to the service-connected back disorder is granted.

Service connection for hypertension is denied.

Service connection for vitiligo is denied.

Service connection for a kidney condition is denied.

Service connection for a thyroid disorder, claimed as hyperthyroidism, is denied.

Service connection for a cervical spine disability is denied.

Service connection for a bilateral ankle condition is denied.  

Service connection for a bilateral knee disorder is denied.  

Service connection for a stomach condition is denied.

Service connection for tinnitus is denied.

Service connection for hypercholesterolemia is denied.

An initial compensable rating for hearing loss is denied.


REMAND

VA treatment records in 2013 noted chronic low back pain that had worsened during the preceding year.  Additionally, the most recent VA spine examination was in October 2009 and is now over six years old.  Accordingly, a remand is for an updated examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  On remand, updated treatment records should be obtained.

September 2012 VA imaging studies showed mild arthropathic changes of both hips suggesting degenerative joint disease.  In a medical statement in September 2009, a private physician, Dr. N. Ortiz, noted left hip pain along with numbness and reduced pinprick sensation in the upper and lower extremities.  She indicated that the Veteran suffered from radiculopathy and neuropathy.  Dr. N. Ortiz further noted that the Veteran's back disability put more stress on one side of the body than other, and caused weight bearing problems, which in turn affected his hips, radiculopathy and neuropathy.  As such, Dr. Ortiz's statement suggests a nexus between the service-connected back disability and the claimed hip disorder, neuropathy and radiculopathy of the upper and lower extremities.  Therefore, the claims for service connection for a bilateral hip disability, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, radiculopathy of the upper extremities, and radiculopathy of the right lower extremity, are inextricably intertwined with one another, as well as with the claim for an increased rating for a back disorder.  

The Board further finds that both the TDIU issue and the issue of entitlement to an earlier effective date for the grant of an increased rating for a back disorder must be deferred as they are inextricably intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); cf. DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011) (holding that a secondary service section claim premised on disability not service connection reasonably encompasses a claim for the causal disease or disability).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain, either electronically or physically, all relevant ongoing VA treatment records dated since September 2015.  All attempts to obtain these records must be documented in the claims file.

2.  After the above development is completed, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected back disorder, claimed as chronic active lumbosacral strain.  The claims folder should be reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the thoracolumbar spine and neurological evaluation.  The examiner should also address the frequency and duration of incapacitating episodes of disc disease (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).  In addition, the examiner should address the following:

a.  Does the Veteran now suffer from peripheral neuropathy or radiculopathy of the upper extremities? 

c.  Does the Veteran now suffer from peripheral neuropathy of the lower extremities?

d.  Does the Veteran now suffer from radiculopathy of the right lower extremity?

e.  If the Veteran does suffer from peripheral neuropathy or radiculopathy of the upper and lower extremities, is it at least as likely as not (50 percent or greater) that the peripheral neuropathy or radiculopathy of the upper and/or lower extremities is caused by or aggravated (chronically worsened beyond normal progression) by the service-connected thoracolumbar spine disability?  If it is aggravated by the lumbar spine disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability. 

f.  Does the Veteran now suffer from a right or left hip disability?

g.  If the Veteran does suffer from a right or left hip disability, is it at least as likely as not (50 percent or greater) that the right and/or left hip disability is caused by or aggravated (chronically worsened beyond normal progression) by the service-connected lumbar spine disability?  If it is aggravated by the lumbar spine disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability.

h.  The examiner should also describe what impact, if any, the Veteran's lumbar spine disability has on his ability to obtain and maintain employment.  

i.  The examiner's reasoning for all opinions expressed should be provided.
 
3.  After the above has been completed to the extent possible, the AOJ should readjudicate the claims.  If any benefit sought remain denied, the Veteran should be issued a supplemental statement of the case and be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


